Citation Nr: 1419564	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-42 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to traumatic arthritis of the left knee.

2.  Entitlement to a rating higher than 10 percent for traumatic arthritis of the left knee.

3.  Entitlement to an initial compensable rating for plantar fasciitis of the left heel.

4.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from May 1974 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a kidney condition as secondary to pain medications for service-connected disabilities been raised by the record, specifically in the Veteran's April 2009 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claims for higher ratings, he was last afforded VA examinations for his service-connected disabilities in September 2008.  Additional treatment records associated with the claims file since that time do not contain findings to adequately evaluate the Veteran's conditions under the rating schedule.  Therefore, additional examinations are required.

With respect to the Veteran's claim for service connection for a left hip disability, he has asserted that this condition is secondary to his left knee arthritis.  The September 2008 VA examiner concluded that left hip arthralgia was not the result of left knee arthritis.  However, the examiner did not provide any further explanation for this opinion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In addition, the examiner did not address whether left hip arthralgia was aggravated by the left knee condition.  See 38 C.F.R. § 3.310 (2012). The U.S. Court of Appeals for Veterans Claims (Court) has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995). Therefore, an additional opinion is necessary.

Notably, private treatment records from August 2008 include a statement that the Veteran's left hip disability is attributed to his left knee.  However, as with the VA examiner's opinion, no explanation was provided to support this conclusion.

As the claim is being remanded, the Veteran's most recent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for the period from December 2011 through the present and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination of his left knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.  The examiner should provide the ranges of motion of the Veteran's left knee in degrees.  The examiner should also note whether, upon repetitive motion of the Veteran's left knee, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.

3. Schedule the Veteran for an appropriate VA examination of his left heel plantar fasciitis.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should report all signs and symptoms necessary for rating the Veteran's left heel disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has moderate disability with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; or, whether the Veteran has severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The examiner should also state whether the Veteran has pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

4.  Schedule the Veteran for an appropriate VA examination of his hemorrhoids.  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be completed.

Specifically, the examiner should state whether the Veteran currently has hemorrhoids, and if so, state whether the Veteran's hemorrhoids are mild or moderate, whether large or thrombotic, whether they are irreducible, and whether there is excessive redundant tissue evidencing frequent recurrences.  The examiner should also state where there is persistent bleeding with secondary anemia, or whether fissures are present.  The examiner should note the frequency of the bleeding episodes, if any.

5.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his left hip condition.  The claims file, including a copy of this remand, must be made available to the examiner, who must indicate in his/her report that the file was reviewed.

All indicated tests and studies should be completed.  After completion of the examination and review of the claims file, the examiner should address the following questions:

a. What are the currently diagnosed left hip disabilities?

b. Which of the diagnosed disabilities, if any, are at least as likely as not caused by or proximately due to the Veteran's service-connected traumatic arthritis of the left knee?

c. Which of the diagnosed disabilities, if any, are at least as likely as not aggravated by the Veteran's service-connected traumatic arthritis of the left knee?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The term "aggravation" of a preexisting disability refers to an identifiable permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  If aggravation is demonstrated, the examiner should, if possible, state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering any earlier medical evidence of record as a point of comparison.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.

7.  After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



